     Case 2:19-cv-00474-APG-NJK Document 17 Filed 08/31/20 Page 1 of 1




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6                                                  ***
 7    JUSTIN PAULO,                                          Case No. 2:19-cv-00474-APG-NJK
 8                                 Plaintiff(s),                          ORDER
 9    v.                                                              [Docket No. 16]
10
      BRIAN WILLIAMS, et al.,
11                               Defendant(s).
12

13          Pending before the Court is Defendants’ motion to continue the early mediation. Docket

14   No. 16. For good cause shown, the motion is GRANTED. The mediation as currently scheduled

15   is hereby VACATED. A separate order will issue with a new date.

16          IT IS SO ORDERED.

17          DATED: August 28, 2020

18

19                                                 Nancy J. Koppe
                                                   United States Magistrate Judge
20

21

22

23

24

25

26
27

28
